United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 14, 2005

                                                            Charles R. Fulbruge III
                              No. 04-51338                          Clerk
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

CULLEN REED HARRIS,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 6:91-CR-43-2
                       --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Cullen Reed Harris, federal prisoner # 01864-063, moves for

leave to proceed in forma pauperis (“IFP”) in his appeal from the

district court’s denial of his motion for a nunc pro tunc order

challenging the sentences imposed following his convictions for

conspiracy to manufacture more than 1,000 grams of

methamphetamine and manufacturing more than 1,000 grams of

methamphetamine.    The district court denied Harris leave to

proceed IFP on appeal, certifying that the appeal was not taken

in good faith.    By moving for leave to proceed IFP, Harris is


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-51338
                                 -2-

challenging the district court’s certification.    See Baugh v.

Taylor, 117 F.3d 197, 202 (5th Cir. 1997); FED. R. APP. P.

24(a)(5).   However, Harris has not demonstrated any nonfrivolous

ground for appeal.

     Harris argues that the sentence enhancement he received

pursuant to 21 U.S.C. § 841(b)(1)(A) was improper.    For the first

time on appeal, he asserts that his sentence was void ab initio

because 18 U.S.C. § 3553(b)(1) was held unconstitutional in

United States v. Booker, 125 S. Ct. 738 (2005).

     This appeal is “from the denial of a meaningless,

unauthorized motion.”    See United States v. Early, 27 F.3d 140,

142 (5th Cir. 1994).    We will not consider Harris’s Booker claim

because it was raised for the first time in an appeal from the

denial of a collateral attack on his sentence.     See Whitehead v.

Johnson, 157 F.3d 384, 388 (5th Cir. 1998).    Harris has failed to

show that his appeal involves “legal points arguable on their

merits (and therefore not frivolous).”     Howard v. King, 707 F.2d
215, 220 (5th Cir. 1983) (internal quotation marks omitted).

Accordingly, the motion for leave to proceed IFP on appeal is

DENIED and the appeal is DISMISSED as frivolous.     See Baugh, 117
F.3d at 202 & n.24; 5TH CIR. R. 42.2.    Harris is WARNED that the

filing or prosecution of frivolous appeals in the future will

subject him to sanctions.    See FED. R. APP. P. 38; Clark v. Green,

814 F.2d 221, 223 (5th Cir. 1987).

     MOTION FOR LEAVE TO PROCEED IFP DENIED; APPEAL DISMISSED AS

FRIVOLOUS; SANCTION WARNING ISSUED.